Emery, C. J.
We cannot concur. We see no reason for construing the contract strictly against one party and liberally in favor of the other. The parties were upon equal footing; neither should be favored or penalized. The contract was mutual and entered into voluntarily without constraint upon either party. It should receive the construction its language fairly imports, read in the light of the purpose of the parties and of the contract itself. The assured applied for insurance upon his health. The insurance company desired from him information, and sources of information, as to his health, present and past. Such was the obvious purpose of the questions asked of him. He must be held to have known that such was their purpose, — that his condition and history as to health would determine whether the company would assume the risk.
To enable it to ascertain whether there was any reason why it should not assume the risk, the company propounded to him question 8. "Has any Company, society or association ever rejected your application,, cancelled your policy, or declined to renew the same, *424or refused compensation for disability.” The applicant answered "No,” although he had applied to, and been rejected, by a life insurance company because of ill health ; and he then stipulated that if any of the statements, representations, or answers were "not true, full and complete, all rights to the benefits named in my policy shall be null and void and all money paid by me to the association forfeited.” His stipulation was, not that his answers should be true according to his knowledge or belief, or recollection, or even according to his understanding of the questions, but that the answers would prove to be "fully and completely” true in fact.
Undoubtedly the company might have framed their questions differently. Also it may be that the answer to Question 8 wás not wilfully false. The applicant may have forgotten, or answered as he did inadvertently. All this, however, is beside the real question, which is, taking the question and answer as they were framed, was the answer in fact "true, full and complete?” Inasmuch as life insurance companies, usually at least, accept or reject applications according to the applicant’s state of health, and inasmuch as this applicant had applied for a policy in a life insurance company and had been rejected because of ill health, we think it clear the answer was not "true, full and complete.” If the applicant, assuming him to have been honest, had remembered the fact of his former application and rejection he would not have answered as he did. No honest man would.